Case 1:20-cv-00060-TSK Document 1 Filed 03/31/20 Page 1 of 4 PageID #: 1



                                                                  ELECTRONICALLY
                                                                      FILED
                                                                      03/31/2020
                                                                U.S. DISTRICT COURT
                                                                Northern District of WV

                                                 1:20-CV-60 (Kleeh)
Case 1:20-cv-00060-TSK Document 1 Filed 03/31/20 Page 2 of 4 PageID #: 2
Case 1:20-cv-00060-TSK Document 1 Filed 03/31/20 Page 3 of 4 PageID #: 3
Case 1:20-cv-00060-TSK Document 1 Filed 03/31/20 Page 4 of 4 PageID #: 4




                                                1:20-CV-60
